Exhibit 10.23

 

AMENDED AND RESTATED CANADIAN SECURITY AGREEMENT

 

AMENDED AND RESTATED CANADIAN SECURITY AGREEMENT dated as of November 21, 2005
(as it may be amended, restated, supplemented or modified from time to time,
this “Agreement”), among the entities listed on the signature page hereof
(collectively referred to as the “Grantors” and individually as a “Grantor”) and
GENERAL ELECTRIC CAPITAL CORPORATION, as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined herein).

 

W I T N E S S E T H:

 

WHEREAS, the Parent Borrower and the Domestic Subsidiary Borrowers (as defined
in the Prior Credit Agreement described below) are parties to that certain
Credit Agreement dated as of February 17, 2004 (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Prior Credit Agreement”), among the Parent Borrower, the Canadian
Subsidiary Borrower, the Lenders party thereto (the “Prior Lenders”), Credit
Suisse First Boston, acting through its Cayman Islands Branch, as Administrative
Agent and Documentation Agent (the “Prior Administrative Agent”), Deutsche Bank
Trust Company Americas, as Collateral Agent (the “Prior Collateral Agent”),
General Electric Capital Corporation, as Co-Collateral Agent, and JPMorgan Chase
Bank, as Syndication Agent;

 

WHEREAS, the Grantors and the Prior Administrative Agent are parties to that
certain Canadian Security Agreement dated as of February 17, 2004 (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Prior Canadian Security Agreement”), pursuant to which each Grantor
granted to the Collateral Agent a security interest in the Collateral (as
defined in the Prior Canadian Security Agreement) to secure the prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Obligations; and

 

WHEREAS, the Prior Collateral Agent and the trustees for the holders of the
Senior Secured Discount Notes and the Existing Senior Secured Notes entered into
an Intercreditor Agreement dated as of February 17, 2004 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), which confirms the relative priority of the security interests of
the Secured Parties, the holders of the Senior Secured Discount Notes and the
holders of the Existing Senior Secured Notes in the Collateral;

 

WHEREAS, prior to the execution of this Agreement, the Prior Collateral Agent
resigned as “Collateral Agent” under the Prior Credit Agreement, the Security
Documents (as defined in the Prior Credit Agreement) and the other Loan
Documents (as defined in the Prior Credit Agreement) and the Collateral Agent
succeeded the Prior Collateral Agent as the “Collateral Agent” thereunder, all
pursuant to that certain Consent and Amendment dated as of March 8, 2004 by and
among the Prior Administrative Agent, the Prior Collateral Agent, the Collateral
Agent, Deutsche Bank Trust Company Americas, as replaced Issuing Bank, LaSalle
Business Credit, LLC, as replacement Issuing Bank, the Borrowers and the Prior
Lenders; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the parties wish to amend and restate the Prior Credit Agreement in the
form of that certain Amended and Restated Credit Agreement dated as of even date
herewith (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Parent Borrower, the Canadian
Subsidiary Borrower, the Domestic Subsidiary Borrowers party thereto, the
Lenders party thereto, Morgan Stanley Senior Funding, Inc., as Domestic B Agent,
the Collateral Agent and General Electric Capital Corporation, as Domestic A
Agent and Administrative Agent;

 

WHEREAS, in connection with the amendment and restatement of the Prior Credit
Agreement, the parties hereto desire to amend and restate the Prior Canadian
Security Agreement in its entirety as set forth herein; and

 

WHEREAS, the Lenders have agreed to make Loans to the Borrowers, and the Issuing
Bank has agreed to issue Letters of Credit for the account of the Parent
Borrower, in an amount up to $140,000,000, pursuant to, and upon the terms and
subject to the conditions specified in, the Credit Agreement; and

 

WHEREAS, pursuant to the Amended and Restated Guarantee Agreement dated as of
even date herewith (as amended, restated, supplemented or otherwise modified
from time to time, the “Guarantee Agreement”), certain of the Guarantors have
agreed to guarantee, among other things, all of the obligations of the Borrowers
under the Credit Agreement; and

 

WHEREAS, the obligations of the Lenders to make Loans and of the Issuing Bank to
issue Letters of Credit under the Credit Agreement are conditioned upon, among
other things, the execution and delivery by the Grantors of an agreement in the
form hereof to secure (a) the due and punctual payment by the Borrowers of (i)
the principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment, or otherwise, (ii) each payment required to be
made by the Borrowers under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of each Loan Party to the Secured
Parties under the Credit Agreement and the other Loan Documents, (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of each Loan Party under or pursuant to the Credit Agreement and the other Loan
Documents, (c) the due and punctual payment and performance of all obligations
of each Loan Party, monetary or otherwise, under each Swap Agreement that (i) is
effective on the Effective Date with a counterparty that is a Lender (or an
Affiliate of a Lender) as of the Effective Date or (ii) is entered into after
the Effective Date with any counterparty that is a Lender (or an Affiliate
thereof) at the time such Swap Agreement is entered into and (d) the due and
punctual payment and performance of all monetary obligations of each Loan Party
in respect of overdrafts and related liabilities owed to any of the Lenders (or
any Affiliates thereof) or Wachovia Bank, National Association (or any
Affiliates thereof) arising from treasury,

 

2

--------------------------------------------------------------------------------


 

depositary and cash management services or in connection with any automated
clearinghouse transfers of funds (all the monetary and other obligations
described in the preceding clauses (a) through (d) being collectively called the
“Obligations”).

 

ACCORDINGLY, each of the Grantors and the Collateral Agent, on behalf of itself
and each Secured Party (and each of their respective successors or assigns),
hereby agrees to amend and restate the Prior Canadian Security Agreement as
follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.      Definition of Terms Used Herein. Unless the context otherwise
requires, all capitalized terms used but not defined herein shall have the
meanings set forth in the Credit Agreement.

 

SECTION 1.02.      Definition of Certain Terms Used Herein. As used herein, the
following terms shall have the following meanings:

 

“Account Debtor” shall mean any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Accounts” shall mean any and all right, title and interest of any Grantor to
payment for goods and services sold or leased, including any such right
evidenced by chattel paper, whether due or to become due, whether or not it has
been earned by performance, and whether now or hereafter acquired or arising in
the future, including accounts receivable from Affiliates of the Grantors.

 

“Accounts Receivable” shall mean all Accounts and all right, title and interest
in any returned goods, together with all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and resales, and all related security interests, liens and
pledges, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired.

 

“Cash Concentration Account” shall mean, with respect to any Grantor, the cash
concentration account maintained by such Grantor with the Collateral Agent, to
which such Grantor will cause to be transferred, on each Business Day, amounts
deposited in the Collection Deposit Accounts on such Business Day, as and to the
extent provided in Section 5.01.

 

“Chattel Paper” shall mean all “chattel paper” as such term is defined in the
PPSA.

 

“Collateral” means all of the present and future undertaking, personal property
(including any personal property that may be described in any Schedule to this
Agreement or any schedules, documents or listings that a Grantor may from time
to time sign and provide to the Collateral Agent in connection with this
Agreement) of the Grantor (including all such property at any time owned, leased
or licensed by the Grantor, or in which the Grantor at any time has any interest
or to which the Grantor is or may at any time become entitled) and all Proceeds
thereof, wherever located including, without limiting the generality of the
foregoing, the following:

 

3

--------------------------------------------------------------------------------


 

(a)           all Accounts Receivable;

 

(b)           all Chattel Paper;

 

(c)           all Documents;

 

(d)           all Equipment;

 

(e)           all fixtures;

 

(f)            all General Intangibles;

 

(g)           all Instruments;

 

(h)           all Inventory;

 

(i)            all money, cash and cash accounts;

 

(j)            all Investment Property;

 

(k)           all books and records pertaining to the Collateral;

 

(l)            all letter-of-credit rights; and

 

(m)          to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing.

 

“Collateral Proceeds Account” shall mean an account maintained by and in the
name of the Administrative Agent, for purposes of this Agreement and the Credit
Agreement.

 

“Collection Deposit Accounts” shall mean the respective collection accounts
maintained by the Collection Deposit Banks pursuant to the Collection Deposit
Letter Agreements and into which the Grantors will deposit or cause to be
deposited all Daily Receipts, as and to the extent provided in Section 5.01.

 

“Collection Deposit Bank” shall mean, at any time, any financial institution
then serving as a “Collection Deposit Bank” as provided in Section 5.01.

 

“Collection Deposit Letter Agreement” shall mean an agreement among the
applicable Grantor, a Collection Deposit Bank and the Collateral Agent, in form
and substance reasonably satisfactory to the Collateral Agent, pursuant to which
such Collection Deposit Bank shall maintain one or more Collection Deposit
Accounts, as such Collection Deposit Letter Agreement may be amended, modified
or supplemented from time to time.

 

“Consumer Goods” shall mean goods that are used or bought for use primarily for
personal, family or household purposes.

 

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Grantor

 

4

--------------------------------------------------------------------------------


 

or which such Grantor otherwise has the right to license, or granting any right
to such Grantor under any Copyright now or hereafter owned by any third party,
and all rights of such Grantor under any such agreement.

 

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Person: (a) all copyright rights in any work subject to the copyright laws
of the United States or Canada, whether as author, assignee, transferee or
otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or Canada, including registrations,
recordings, supplemental registrations and pending applications for registration
in the United States Copyright Office or the Canadian Intellectual Property
Office, including those listed on Schedule II.

 

“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

 

“Credit Card Payments” shall mean all payments received or receivable by or on
behalf of any Grantor in respect of sales of Inventory paid for by credit card
charges, including payments from financial institutions that process credit card
transactions for any of the Grantors.

 

“Daily Receipts” shall mean all amounts received by the Grantors, whether in the
form of cash, checks, any moneys received or receivable in respect of charges
made by means of credit cards, and other negotiable instruments, in each case as
a result of the sale of Inventory or in respect of Accounts Receivable.

 

“Documents” shall mean all instruments, files, records, ledger sheets and
documents covering or relating to any of the Collateral.

 

“Entitlement Holder” shall mean a Person identified in the records of a Security
Intermediary as the Person having a Security Entitlement against the Security
Intermediary.

 

“Equipment” shall mean all “equipment” as such term is defined in the PPSA, and
in any event, all equipment, furniture, fixtures and furnishings, including
tools, parts and supplies of every kind and description, and all improvements,
accessions or appurtenances thereto, that are now or hereafter owned by any
Grantor.

 

“Exigent Circumstances” means (a) a fraud has been committed by any Loan Party
in connection with the Obligations, including any withholding of collections of
accounts receivable or other proceeds of Collateral in violation of the terms of
the Loan Documents, or (b) an event or circumstance that, in the commercially
reasonable judgment of any Agent is reasonably likely to cause a material and
imminent diminution in the value of the Collateral or materially and imminently
threatens the ability of such Agent to realize upon all or any material portion
of the Collateral.

 

“Farm Products” shall mean goods, other than standing timber, with respect to
which the debtor is engaged in a farming operation and  which are: (a) crops
grown, growing or to be grown, including: (i) crops produced on trees, vines and
bushes; and (ii) aquatic goods produced in aquacultural operations; (b)
livestock, born or unborn, including aquatic

 

5

--------------------------------------------------------------------------------


goods produced in aquacultural operations; (c) supplies used or produced in a
farming operation; and (d) products of crops or livestock in their
unmanufactured states.

 

“Financial Asset” shall mean (a) a Security, (b) an obligation of a Person or a
share, participation or other interest in a Person or in property or an
enterprise of a Person, which is, or is of a type, dealt with in or traded on
financial markets, or which is recognized in any area in which it is issued or
dealt in as a medium for investment or (c) any property that is held by a
Security Intermediary for another Person in a Securities Account. As the context
requires, the term Financial Asset shall mean either the interest itself or the
means by which a Person’s claim to it is evidenced, including a certificated or
uncertificated Security, a certificate representing a Security or a Security
Entitlement.

 

“General Funds Account” shall mean an account maintained by the Parent Borrower,
to which the Administrative Agent will, subject to the terms and conditions set
forth herein, cause to be transferred certain amounts on deposit in the
Collateral Proceeds Account.

 

“General Intangibles” shall mean all “intangibles” as such term is defined in
the PPSA, and in any event, with respect to any Grantor, all choses in action
and causes of action and all other assignable intangible personal property of
any Grantor of every kind and nature (other than Accounts Receivable) now owned
or hereafter acquired by any Grantor, including corporate or other business
records, indemnification claims, contract rights (including rights under leases,
whether entered into as lessor or lessee, [Swap Agreements] and other agreements
but excluding contract rights in contracts which contain an enforceable
prohibition on assignment or the granting of a security interest), Intellectual
Property, goodwill, registrations, franchises, tax refund claims and any letter
of credit, guarantee, claim, security interest or other security held by or
granted to any Grantor to secure payment by an Account Debtor of any of the
Accounts Receivable.

 

“Goods” shall mean all things that are movable when a security interest
attaches. This term includes (i) fixtures, (ii) standing timber that is to be
cut and removed under a conveyance or contract for sale, (iii) the unborn young
of animals, (iv) crops grown, growing or to be grown, evne if the corps are
produced on trees, vines, or bushes, and (v) manufactured homes. This term also
includes a computer program embedded in goods and any supporting information
provided in connection with a transaction relating to the program if (i) the
program is associated with the goods in such a manner that is customarily is
considered part of the goods, or (ii) by becoming the owner of the goods, a
person acquires a right to use the program in connection with the goods. The
term does not include a computer program embedded in goods that consists solely
of the medium in which the program is embedded. The term also does not include
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
general intangibles, instruments, investment property, letter-of-credit rights,
letters of credit, money or oil, gas, or other minerals before extraction.

 

“Instrument” shall mean “instrument” as such term is defined in the PPSA.

 

“Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, confidential or

 

6

--------------------------------------------------------------------------------


 

proprietary technical and business information, know-how, show-how or other data
or information, software and databases and all embodiments or fixations thereof
and related documentation and registrations, and all additions, improvements and
accessions to, and books and records describing or used in connection with, any
of the foregoing.

 

“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.01.

 

“Inventory” shall mean all “inventory” as such term is defined in the PPSA, and
in any event, all goods of any Grantor, whether now owned or hereafter acquired,
held for sale or lease, or furnished or to be furnished by any Grantor under
contracts of service, or consumed in any Grantor’s business, including raw
materials, intermediates, work in process, packaging materials, finished goods,
semi-finished inventory, scrap inventory, manufacturing supplies and spare
parts, and all such goods that have been returned to or repossessed by or on
behalf of any Grantor.

 

“Investment Property” shall mean all Securities (whether certificated or
uncertificated), Security Entitlements and Securities Accounts, whether now
owned or hereafter acquired by any Grantor.

 

“License” shall mean any Patent License, Trademark License, Copyright License or
other franchise agreement, license or sublicense to which any Grantor is a
party, including those listed on Schedule III.

 

“Lien Enforcement Action” means (a) any action by any Agent or Lender to
foreclose on the Lien of such Person in any of the Collateral or exercise any
right of repossession, levy, attachment, setoff or liquidation against such
Collateral, (b) any action by any Agent or Lender to take possession of, sell or
otherwise realize (judicially or non-judicially) upon any of the Collateral
(including by setoff or notification of account debtors, but excluding any
Ordinary Course Collections), or (c) the commencement by any Agent or Lender of
any legal proceedings against or with respect to any of the Collateral to
facilitate the actions described in (a) and (b) above.

 

“Obligations” shall have the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“PPSA” shall mean the Personal Property Security Act (Ontario), as such
legislation may be amended, renamed or replaced from time to time (and includes
all regulations from time to time made under such legislation).

 

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or which any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

 

7

--------------------------------------------------------------------------------


 

“Patents” shall mean all of the following now owned or hereafter acquired by any
Person: (a) all letters patent of the United States or Canada, all registrations
and recordings thereof, and all applications for letters patent of the United
States or Canada, including registrations, recordings and pending applications
in the United States Patent and Trademark Office or the Canadian Intellectual
Property Office, including those listed on Schedule IV, and (b) all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
use and/or sell the inventions disclosed or claimed therein.

 

“Perfection Certificate” shall mean a certificate substantially in the form of
Annex 1 (or any other form approved by the Collateral Agent), completed and
supplemented with the schedules and attachments contemplated thereby, and duly
executed by a Financial Officer and the chief legal officer of the Parent
Borrower.

 

“Proceeds” shall mean all “proceeds” as such term is defined in the PPSA and, in
any event, shall include with respect to any Grantor any consideration received
from the sale, exchange, license, lease or other disposition of any asset or
property that constitutes Collateral, any value received as a consequence of the
possession of any Collateral and any payment received from any insurer or other
person or entity as a result of the destruction, loss, theft, damage or other
involuntary conversion of whatever nature of any asset or property which
constitutes Collateral, and shall include, (a) any claim of any Grantor against
any third party for (and the right to sue and recover for and the rights to
damages or profits due or accrued arising out of or in connection with) (i)
past, present or future infringement of any Patent now or hereafter owned by any
Grantor, or licensed under a Patent License, (ii) past, present or future
infringement or dilution of any Trademark now or hereafter owned by any Grantor
or licensed under a Trademark License or injury to the goodwill associated with
or symbolized by any Trademark now or hereafter owned by any Grantor, (iii)
past, present or future breach of any License and (iv) past, present or future
infringement of any Copyright now or hereafter owned by any Grantor or licensed
under a Copyright License and (b) any and all other amounts from time to time
paid or payable under or in connection with any of the Collateral.

 

“Receiver” shall mean a receiver, a manager or a receiver and manager.

 

“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent, (c)
the Collateral Agent and each of the other Agents, (d) the Issuing Bank, (e)
each counterparty to a Swap Agreement with a Loan Party the obligations under
which constitute Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Grantor under any Loan Document, (g) each lender in
respect of overdrafts and related liabilities owed to any of the Lenders (or any
Affiliates thereof) and arising from treasury, depositary and cash management
services or in connection with any automated clearinghouse transfers of funds,
(h) Wachovia Bank, National Association (or any Affiliates thereof) in respect
of overdrafts and related liabilities owed to Wachovia Bank, National
Association (or any Affiliates thereof) and arising from treasury, depositary
and cash management services or in connection with any automated clearinghouse
transfers of funds and (i) the permitted successors and assigns of each of the
foregoing.

 

8

--------------------------------------------------------------------------------


 

“Securities” shall mean the plural of “security” as such term is defined in the
PPSA, and in any event, any obligations of an issuer or any shares,
participations or other interests in an issuer or in property or an enterprise
of an issuer which (a) are represented by a certificate representing a security
in bearer or registered form, or the transfer of which may be registered upon
books maintained for that purpose by or on behalf of the issuer, (b) are one of
a class or series or by its terms is divisible into a class or series of shares,
participations, interests or obligations or (c)(i) are, or are of a type, dealt
with or traded on securities exchanges or securities markets or (ii) are a
medium for investment.

 

“Securities Account” shall mean an account to which a Financial Asset is or may
be credited in accordance with an agreement under which the Person maintaining
the account undertakes to treat the Person for whom the account is maintained as
entitled to exercise rights that comprise the Financial Asset.

 

“Security Entitlements” shall mean the rights and property interests of an
Entitlement Holder with respect to a Financial Asset.

 

“Security Interest” shall have the meaning assigned to such term in Section
2.01.

 

“Security Intermediary” shall mean (a) a clearing corporation or (b) a Person,
including a bank or broker, that in the ordinary course of its business
maintains securities accounts for others and is acting in that capacity.

 

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Grantor or which any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.

 

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Person: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office, any
State of the United States or the Canadian Intellectual Property Office, and all
extensions or renewals thereof, including those listed on Schedule V, (b) all
goodwill associated therewith or symbolized thereby and (c) all other assets,
rights and interests that uniquely reflect or embody such goodwill.

 

“U.S.$” refers to the lawful currency of the United States of America.

 

“U.S. Intellectual Property” shall have the meaning assigned to such term in
Section 3.02(b).

 

SECTION 1.03.      Rules of Interpretation. The rules of interpretation
specified in Section 1.03 of the Credit Agreement shall be applicable to this
Agreement.

 

9

--------------------------------------------------------------------------------


 

ARTICLE II

 

Security Interest

 

SECTION 2.01.      Security Interest. (a) As general and continuing collateral
security for the due payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of all Obligations, each Grantor hereby
mortgages, charges and assigns to the Collateral Agent, and grants to the
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest (the “Security Interest”) in, the Collateral.

 

(b)           The grant of any Security Interest in respect of the Collateral
shall not include with respect to any Grantor, any item of property to the
extent the grant by such Grantor of a security interest pursuant to this
Agreement in such Grantor’s right, title and interest in such item of property
is prohibited by an applicable enforceable contractual obligation (including but
not limited to a Capital Lease Obligation) or requirement of law or would give
any other Person the enforceable right to terminate its obligations with respect
to such item of property and provided, further, that the limitation in the
foregoing proviso shall not affect, limit, restrict or impair the grant by any
Grantor of a security interest pursuant to this Agreement in any money or other
amounts due or to become due under any Account, contract, agreement or General
Intangible. In addition, the Security Interests created by this Agreement do not
extend to the last day of the term of any lease or agreement for lease of real
property. Such last day shall be held by the Grantor in trust for the Collateral
Agent and, on the exercise by the Collateral Agent of any of its rights under
this Agreement following the occurrence and during the continuance of an Event
of Default, will be assigned by the Grantor as directed by the Collateral Agent.

 

(c)           Each Grantor confirms that value has been given by the Collateral
Agent and the other Secured Parties to the Grantor, that the Grantor has rights
in the Collateral (other than after-acquired property) and that the Grantor and
the Collateral Agent have not agreed to postpone the time for attachment of the
Security Interests created by this Agreement to any of the Collateral.

 

(d)           Each Grantor hereby irrevocably authorizes the Collateral Agent,
in accordance with, and to the extent consistent with, the Intercreditor
Agreement, at any time and from time to time to file in any relevant
jurisdiction any financing statements with respect to the Collateral or any part
thereof and amendments thereto. Each Grantor also ratifies its authorization for
the Collateral Agent to file in any relevant jurisdiction any financing
statements or amendments thereto if filed prior to the date hereof.

 

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office, the United States Copyright Office or the Canadian
Intellectual Property Office such documents as may be necessary or advisable for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in and to the Intellectual Property granted by each Grantor,
without the signature of any Grantor (but, prior to the occurrence of any Event
of Default or Default, the Collateral Agent shall provide notice of such filing
to such Grantor), and naming any Grantor or the Grantors as debtors and the
Collateral Agent as secured party.

 

10

--------------------------------------------------------------------------------


 

SECTION 2.02.      No Assumption of Liability. The Security Interest is granted
as security only and shall not subject the Collateral Agent or any other Secured
Party to, or in any way alter or modify, any obligation or liability of any
Grantor with respect to or arising out of the Collateral.

 

ARTICLE III

 

Representations and Warranties

 

The Grantors jointly and severally represent and warrant to the Collateral Agent
and the Secured Parties that:

 

SECTION 3.01.      Title and Authority. Each Grantor has good and valid rights
in and title to the Collateral with respect to which it has purported to grant a
Security Interest hereunder and has full power and authority to grant to the
Collateral Agent the Security Interest in such Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval which has been obtained or the failure of which to
obtain could not reasonably be expected to have a Material Adverse Effect.

 

Each Grantor further represents and warrants that all Intellectual Property
owned by such Grantor, and all rights of the Grantor pursuant to any Trademark
License, Patent License or Copyright License to use any Intellectual Property
(collectively, “Intellectual Property Rights”), are described in the attached
schedules and the Perfection Certificate. To the best of the Grantor’s
knowledge, each such Intellectual Property Right is valid, subsisting,
unexpired, enforceable and has not been abandoned. Except as set out in the
Perfection Certificate and the schedules hereto, none of such Intellectual
Property Rights has been licensed or franchised by the Grantor to any Person.

 

SECTION 3.02.      Filings. (a) The Perfection Certificate has been duly
prepared, completed and executed and the information set forth therein is
correct and complete. Personal Property Security Act financing statements in
each relevant jurisdiction are all the filings, recordings and registrations
(other than filings, recordings and registrations required to be made in the
United States Patent and Trademark Office, the United States Copyright Office or
the Canadian Intellectual Property Office in order to perfect the Security
Interest in Collateral consisting of Intellectual Property) that are necessary
to publish notice of and protect the validity of and to establish a legal, valid
and perfected security interest in favor of the Collateral Agent (for the
ratable benefit of the Secured Parties) in respect of all Collateral in which
the Security Interest may be perfected by filing, recording or registration in
any relevant jurisdiction, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements and such filings, recordings and registrations as may
be necessary to perfect the Security Interest as a result of any event described
in Section 5.03 of the Credit Agreement.

 

(b)           Each Grantor represents and warrants that fully executed security
agreements in the form hereof (or a fully executed short-form agreement in form
and substance reasonably

 

11

--------------------------------------------------------------------------------


 

satisfactory to the Collateral Agent) and containing a description of all
Collateral consisting of Intellectual Property of such Grantor acquired or
developed in the United States (“U.S. Intellectual Property”) shall have been
received and recorded (i) on or before the date of execution of this Agreement
with respect to United States Patents, United States registered Trademarks (and
Trademarks for which United States registration applications are pending) and
United States registered Copyrights owned by the Grantors prior to November 21,
2005 by the United States Patent and Trademark Office and the United States
Copyright Office and (ii) within 10 days after the execution of this Agreement
with respect to United States Patents, United States registered Trademarks (and
Trademarks for which United States registration applications are pending) and
United States registered Copyrights by the United States Patent and Trademark
Office and the United States Copyright Office acquired by the Grantors after
November 21, 2005, in each case pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or
17 U.S.C. § 205 and the regulations thereunder, as applicable, to protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Collateral Agent (for the ratable benefit of the Secured Parties)
in respect of all Collateral consisting of U.S. Intellectual Property in which a
security interest may be perfected by filing, recording or registration in the
United States (or any political subdivision thereof) and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Collateral consisting of U.S.
Intellectual Property (or registration or application for registration thereof)
acquired or developed after the date hereof).

 

SECTION 3.03.      Validity of Security Interest. The Security Interest
constitutes (a) a legal and valid security interest in all the Collateral
securing the payment and performance of the Obligations, (b) subject to the
filings described in Section 3.02, a perfected security interest in all
Collateral in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States or
Canada (or any political subdivision of either) pursuant to the Uniform
Commercial Code, the PPSA or other applicable law in such jurisdictions and (c)
a security interest that shall be perfected in all Collateral in which a
security interest may be perfected in the United States Patent and Trademark
Office and the United States Copyright Office upon the receipt and recording of
this Agreement with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable, within the period provided in Section
3.02(b) pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and
otherwise as may be required pursuant to the laws of any other necessary
jurisdiction. The Security Interest is and shall be prior to any other Lien on
any of the Collateral, other than Liens expressly permitted to be prior to the
Security Interest pursuant to Section 6.03 of the Credit Agreement.

 

SECTION 3.04.      Absence of Other Liens. Except for the Security Interest
created by this Agreement and other Liens expressly permitted pursuant to
Section 6.03 of the Credit Agreement, the Grantors own (or, with respect to any
leased or licensed property forming part of the Collateral, hold a valid
leasehold or licensed interest in) the Collateral free and clear of any Liens.
No security agreement, financing statement or other notice with respect to any
or all of the Collateral is on file or on record in any public office, except
for filings in favour of the Collateral Agent or with respect to Liens expressly
permitted pursuant to Section 6.03 of the Credit Agreement.

 

12

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Covenants

 

SECTION 4.01.      Records. Each Grantor agrees to maintain, at its own cost and
expense, such complete and accurate records with respect to the Collateral owned
by it as is consistent with its current practices and in accordance with such
prudent and standard practices used in industries that are the same as or
similar to those in which such Grantor is engaged, but in any event to include
complete accounting records indicating all payments and proceeds received with
respect to any part of the Collateral, and, at such time or times as the
Collateral Agent may reasonably request, promptly to prepare and deliver to the
Collateral Agent a duly certified schedule or schedules in form and detail
reasonably satisfactory to the Collateral Agent showing the identity, amount and
location of any and all Collateral.

 

SECTION 4.02.      Protection of Security. Each Grantor shall, at its own cost
and expense, take any and all actions necessary to defend title to the
Collateral against all persons and to defend the Security Interest of the
Collateral Agent in the Collateral and the priority thereof against any Lien not
expressly permitted pursuant to Section 6.03 of the Credit Agreement.

 

SECTION 4.03.      Further Assurances. Each Grantor agrees, at its own expense,
to execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Collateral Agent, in
accordance with, and to the extent consistent with, the terms of the
Intercreditor Agreement, may from time to time reasonably request to better
assure, preserve, protect and perfect the Security Interest and the rights and
remedies created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements or other
documents in connection herewith or therewith. If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
promissory note or other instrument, such note or instrument shall be
immediately pledged and delivered to the Collateral Agent, duly endorsed in a
manner satisfactory to the Collateral Agent.

 

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Grantors, to supplement
this Agreement by supplementing Schedule II, III, IV or V or adding additional
schedules hereto to specifically identify any registered asset or item that may
constitute Copyrights, Patents or Trademarks; provided, however, that any
Grantor shall have the right, exercisable within [30 days] after it has been
notified by the Collateral Agent of the specific identification of such
Collateral, to advise the Collateral Agent in writing of any inaccuracy of the
representations and warranties made by such Grantor hereunder with respect to
such Collateral. Each Grantor agrees that it will use its best efforts to take
such action as shall be necessary in order that all representations and
warranties hereunder shall be true and correct with respect to such Collateral
within [30 days] after the date it has been notified by the Collateral Agent of
the specific identification of such Collateral.

 

13

--------------------------------------------------------------------------------


 

SECTION 4.04.      Inspection and Verification. Subject to the limitations set
forth in Section 5.09 of the Credit Agreement, any Agent and such Persons as
such Agent may reasonably designate shall have the right, at the Grantors’ own
cost and expense, to inspect the Collateral, all records related thereto (and to
make extracts and copies from such records) and the premises upon which any of
the Collateral is located, to discuss the Grantors’ affairs with the officers of
the Grantors and their independent accountants and to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Collateral, including, in the case of
Accounts or Collateral in the possession of any third party, by contacting
Account Debtors or the third person possessing such Collateral for the purpose
of making such a verification. The Agents shall have the absolute right to share
any information it gains from such inspection or verification with any Secured
Party (it being understood that any such information shall be deemed to be
“Information” subject to the provisions of Section 10.12 of the Credit
Agreement).

 

SECTION 4.05.      Taxes; Encumbrances. In accordance with, and to the extent
consistent with, the terms of the Intercreditor Agreement, at its option, the
Collateral Agent may discharge past due taxes, assessments, charges, fees,
Liens, security interests or other encumbrances at any time levied or placed on
the Collateral and not permitted pursuant to Section 6.03 of the Credit
Agreement, and may pay for the maintenance and preservation of the Collateral to
the extent any Grantor fails to do so as required by the Credit Agreement or
this Agreement, and each Grantor jointly and severally agrees to reimburse the
Collateral Agent on demand for any payment made or any expense incurred by the
Collateral Agent pursuant to the foregoing authorization; provided, however,
that nothing in this Section 4.05 shall be interpreted as excusing any Grantor
from the performance of, or imposing any obligation on the Collateral Agent or
any Secured Party to cure or perform, any covenants or other promises of any
Grantor with respect to taxes, assessments, charges, fees, Liens, security
interests or other encumbrances and maintenance as set forth herein or in the
other Loan Documents.

 

SECTION 4.06.      Assignment of Security Interest. If at any time any Grantor
shall take a security interest in any property of an Account Debtor or any other
Person to secure payment and performance of an Account, such Grantor shall
promptly assign such security interest to the Collateral Agent. Such assignment
need not be filed of public record unless necessary to continue the perfected
status of the security interest against creditors of and transferees from the
Account Debtor or other Person granting the security interest.

 

SECTION 4.07.      Continuing Obligations of the Grantors. Each Grantor shall
remain liable to observe and perform all the conditions and obligations to be
observed and performed by it under each contract, agreement or instrument
relating to the Collateral, all in accordance with the terms and conditions
thereof, and each Grantor jointly and severally agrees to indemnify and hold
harmless the Collateral Agent and the Secured Parties from and against any and
all liability for such performance.

 

SECTION 4.08.      Use and Disposition of Collateral. None of the Grantors shall
make or permit to be made an assignment, pledge or hypothecation of the
Collateral or shall grant any other Lien in respect of the Collateral, except as
expressly permitted by Section 6.03 of the Credit Agreement. Unless and (in
accordance with, and to the extent consistent with, the terms of the
Intercreditor Agreement) until the Collateral Agent shall notify the Grantors
that (i) an

 

14

--------------------------------------------------------------------------------


 

Event of Default shall have occurred and be continuing and (ii) during the
continuance thereof the Grantors shall not sell, convey, lease, assign, transfer
or otherwise dispose of any Collateral (which notice may be given by telephone
if promptly confirmed in writing), the Grantors may use and dispose of the
Collateral in any lawful manner not inconsistent with the provisions of this
Agreement, the Credit Agreement or any other Loan Document. Without limiting the
generality of the foregoing, each Grantor agrees that it shall not permit any
Inventory to be in the possession or control of any warehouseman, bailee, agent
or processor at any time, other than Inventory that is in transit by any means,
unless such warehouseman, bailee, agent or processor shall have been notified of
the Security Interest and each Grantor shall use its best efforts to obtain a
written agreement in form and substance reasonably satisfactory to the
Collateral Agent to hold the Inventory subject to the Security Interest and the
instructions of the Collateral Agent and to waive and release any Lien held by
it with respect to such Inventory, whether arising by operation of law or
otherwise.

 

SECTION 4.09.      Limitation on Modification of Accounts. None of the Grantors
will, without the Collateral Agent’s prior written consent, grant any extension
of the time of payment of any of the Accounts Receivable, compromise, compound
or settle the same for less than the full amount thereof, release, wholly or
partly, any Person liable for the payment thereof or allow any credit or
discount whatsoever thereon, other than extensions, credits, discounts,
compromises or settlements granted or made in the ordinary course of business
and consistent with its current practices and in accordance with such prudent
and standard practices used in industries that are the same as or similar to
those in which such Grantor is engaged.

 

SECTION 4.10.      Insurance. The Grantors, at their own expense, shall maintain
or cause to be maintained insurance covering physical loss or damage to the
Inventory and Equipment in accordance with Section 5.07 of the Credit Agreement.
Subject to the Intercreditor Agreement, each Grantor irrevocably makes,
constitutes and appoints the Collateral Agent (and all officers, employees or
agents designated by the Collateral Agent) as such Grantor’s true and lawful
agent (and attorney-in-fact) for the purpose, during the continuance of an Event
of Default, of making, settling and adjusting claims in respect of Collateral
under policies of insurance, endorsing the name of such Grantor on any check,
draft, instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto.
Subject to the Intercreditor Agreement, in the event that any Grantor at any
time or times shall fail to obtain or maintain any of the policies of insurance
required hereby or to pay any premium in whole or part relating thereto, the
Collateral Agent may, without waiving or releasing any obligation or liability
of the Grantors hereunder or any Event of Default, in its sole discretion,
obtain and maintain such policies of insurance and pay such premium and take any
other actions with respect thereto as the Collateral Agent deems reasonably
advisable. Subject to the Intercreditor Agreement, all sums disbursed by the
Collateral Agent in connection with this Section 4.10, including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, upon demand, by the Grantors to the Collateral Agent and shall be
additional Obligations secured hereby.

 

SECTION 4.11.      Legend. Each Grantor shall legend, in form and manner
reasonably satisfactory to the Collateral Agent, its Accounts Receivable and its
books, records and documents evidencing or pertaining thereto with an
appropriate reference to the fact that such

 

15

--------------------------------------------------------------------------------


 

Accounts Receivable have been assigned to the Collateral Agent for the benefit
of the Secured Parties and that the Collateral Agent has a security interest
therein.

 

SECTION 4.12.      Covenants Regarding Patent, Trademark and Copyright
Collateral. (a) Each Grantor agrees that it will not, nor will it permit any of
its licensees to, do any act, or omit to do any act, whereby any Patent which is
material to the conduct of such Grantor’s business may become invalidated or
dedicated to the public, and agrees, to the extent practicable, that it shall
continue to mark any products covered by a Patent with the relevant patent
number as necessary and sufficient to establish and preserve its maximum rights
under applicable patent laws.

 

(b)           Each Grantor (either itself or through its licensees or its
sublicensees) will, for each Trademark material to the conduct of such Grantor’s
business, (i) maintain such Trademark in full force free from any claim of
abandonment or invalidity for nonuse, (ii) maintain the quality of products and
services offered under such Trademark, (iii) display such Trademark with notice
of Federal or foreign registration to the extent necessary and sufficient to
establish and preserve its maximum rights under applicable law and (iv) not
knowingly use or knowingly permit the use of such Trademark in violation of any
third party rights.

 

(c)           Each Grantor (either itself or through licensees) will, for each
work covered by a material Copyright, continue to publish, reproduce, display,
adopt and distribute the work with appropriate copyright notice as necessary and
sufficient to establish and preserve its maximum rights under applicable
copyright laws.

 

(d)           Each Grantor shall notify the Collateral Agent promptly if it
knows that any Patent, Trademark or Copyright material to the conduct of its
business may become abandoned, lost or dedicated to the public, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or United States Copyright Office for U.S. Intellectual
Property, or the Canadian Intellectual Property Office for Intellectual
Property) regarding such Grantor’s ownership of any Patent, Trademark or
Copyright, its right to register the same, or to keep and maintain the same.

 

(e)           In no event shall any Grantor, either itself or through any agent,
employee, licensee or designee, file an application for any Patent, Trademark or
Copyright (or for the registration of any Trademark or Copyright) with the
United States Patent and Trademark Office, United States Copyright Office for
U.S. Intellectual Property or the Canadian Intellectual Property Office for
Intellectual Property, unless it (i) in the case of any Patent or Trademark,
promptly informs the Collateral Agent and (ii) in the case of any Copyright,
gives five (5) Business Days prior written notice thereof to the Collateral
Agent, and, in accordance with, and to the extent consistent with, the terms of
the Intercreditor Agreement, upon request of the Collateral Agent, executes and
delivers any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence the Collateral Agent’s security
interest in such Patent, Trademark or Copyright, and, in accordance with, and to
the extent consistent with, the terms of the Intercreditor Agreement, each
Grantor hereby appoints the Collateral Agent as its attorney-in-fact to execute
and file such writings for the foregoing purposes (and, prior to the occurrence
of any Event of Default or Default, such Grantor shall be notified of such
filing), all

 

16

--------------------------------------------------------------------------------


 

acts of such attorney being hereby ratified and confirmed; such power, being
coupled with an interest, is irrevocable.

 

(f)            Each Grantor will take all necessary steps that are consistent
with the practice in any proceeding before the United States Patent and
Trademark Office, United States Copyright Office for U.S. Intellectual Property
or the Canadian Intellectual Property Office for Intellectual Property, to
maintain and pursue each material application relating to the Patents,
Trademarks and/or Copyrights (and to obtain the relevant grant or registration)
and to maintain each issued Patent and each registration of the Trademarks and
Copyrights that is material to the conduct of any Grantor’s business, including
timely filings of applications for renewal, affidavits of use, affidavits of
incontestability and payment of maintenance fees, and, if consistent with good
business judgment, to initiate opposition, interference and cancellation
proceedings against third parties.

 

(g)           In the event that any Grantor has reason to believe that any
Collateral consisting of a Patent, Trademark or Copyright material to the
conduct of any Grantor’s business has been or is about to be infringed,
misappropriated or diluted by a third party, such Grantor promptly shall notify
the Collateral Agent and shall, if consistent with good business judgment,
promptly sue for infringement, misappropriation or dilution and to recover any
and all damages for such infringement, misappropriation or dilution, and take
such other actions as are appropriate under the circumstances to protect such
Collateral.

 

(h)           Upon and during the continuance of an Event of Default, each
Grantor shall use its reasonable best efforts to obtain all requisite consents
or approvals by the licensor of each Copyright License, Patent License or
Trademark License to effect the assignment of all of such Grantor’s right, title
and interest thereunder to the Collateral Agent or their designees for the
benefit of the Secured Parties in accordance with the Intercreditor Agreement.

 

SECTION 4.13.      Deposit Accounts. Each Grantor will, on or before the
Effective Date, enter into control agreements in form and substance reasonably
satisfactory to the Collateral Agent with each depository bank (other than the
Collateral Agent) with which it maintains any deposit accounts (other than,
prior to the 2004 Notes First Lien Transition Date, the Notes Collateral Account
(each as defined in the Intercreditor Agreement)) and thereafter shall cause all
cash held by such Grantor (other than, prior to the 2004 Notes First Lien
Transition Date, cash held by such Grantor in a Notes Collateral Account in
accordance with the terms of the 2004 Indenture (as in effect on the date
hereof) to be maintained in such accounts.

 

SECTION 4.14.      Letter-of-Credit Rights. If any Grantor is at any time a
beneficiary under a letter of credit now or hereafter issued in favor of such
Grantor in an amount exceeding U.S.$1,000,000, such Grantor shall promptly
notify the Collateral Agent thereof and, at the request and option of the
Collateral Agent, such Grantor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, either (i) arrange
for the issuer and any confirmer of such letter of credit to consent to an
assignment to the Collateral Agent of the proceeds of any drawing under the
letter of credit or (ii) arrange for the Collateral Agent to become the
transferee beneficiary of the letter of credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be paid to the applicable Grantor unless an Event of Default has
occurred or is continuing.

 

17

--------------------------------------------------------------------------------


 

ARTICLE V

 

Collections

 

SECTION 5.01.      Cash Management Accounts. (a) Each Grantor will establish and
maintain, on or before the Effective Date, (i) one Cash Concentration Account
and (ii) one or more Collection Deposit Accounts, in the case of this clause
(ii), with the Collateral Agent or with any financial institution selected by
such Grantor that (A) is reasonably satisfactory to the Collateral Agent and (B)
enters into a Collection Deposit Letter Agreement with respect to the Collection
Deposit Accounts of such Grantor with such financial institution. Each financial
institution with which a Collection Deposit Account is maintained is referred to
herein as a “Collection Deposit Bank”.

 

(b)           Each Grantor, commencing on the Effective Date, will deposit on
each Business Day all Daily Receipts into either (i) a Collection Deposit
Account or (ii) a Cash Concentration Account. Each Grantor shall use all
reasonable efforts to prevent any funds that are not Daily Receipts from being
deposited into, or otherwise commingled with, the funds held in the Collection
Deposit Accounts or the Cash Concentration Accounts.

 

(c)           On each Business Day, all collected funds on deposit in each
Collection Deposit Account will be transferred to the applicable Cash
Concentration Account to the extent provided in the applicable Collection
Deposit Letter Agreement.

 

(d)           On each Business Day, all collected funds on deposit in the Cash
Concentration Accounts will be transferred to the Collateral Proceeds Account to
be applied by the Administrative Agent, on behalf of the Borrowers, to prepay
Revolving Loans, Swingline Loans and Protective Advances in the manner provided
in Section 2.10 of the Credit Agreement, until all outstanding Swingline Loans
and Revolving Borrowings have been repaid, and thereafter to be transferred to
the General Funds Account, subject to paragraph (f) below.

 

(e)           No Grantor shall have any control over, or any right or power to
withdraw any funds on deposit in, any Collection Deposit Account or Cash
Concentration Account; provided, however, that any Grantor may instruct any
Collection Deposit Bank to withdraw funds from its Collection Deposit Account to
honor ACH instructions of such Grantor to transfer funds to the Cash
Concentration Account. The Parent Borrower may at any time withdraw any funds
contained in the General Funds Account for use, subject to the provisions of the
Credit Agreement, for general corporate purposes.

 

(f)            Upon the occurrence and during the continuance of an Event of
Default, any funds held in the Collection Deposit Accounts, the Cash
Concentration Accounts or the Collateral Proceeds Account may be applied as
provided in Section 2.17(b) of the Credit Agreement so long as an Event of
Default is continuing. The Collateral Agent will not be required to transfer any
funds from the Collateral Proceeds Account to the General Funds Account until
all Events of Default are cured or waived.

 

(g)           All payments by any Grantor into any Collection Deposit Account or
Cash Concentration Account pursuant to this Article V, whether in the form of
cash, checks, notes,

 

18

--------------------------------------------------------------------------------


 

drafts, bills of exchange, money orders or otherwise, shall be deposited in the
relevant Collection Deposit Account or Cash Concentration Account in precisely
the form in which received (but with any endorsements of such Grantor necessary
for deposit or collection), and until they are so deposited such payments shall
be held in trust by such Grantor for and as the property of the Collateral
Agent.

 

SECTION 5.02.      Collections. (a) Each Grantor agrees promptly to notify and
direct each Account Debtor and every other Person obligated to make payments
with respect to the Accounts Receivable or Inventory to make all such payments
directly to a Collection Deposit Account or the applicable Cash Concentration
Account (subject to the proviso in the following sentence). Each Grantor shall
use all reasonable efforts to cause each Account Debtor and every other Person
identified in the preceding sentence to make all payments with respect to the
Accounts Receivable or Inventory either directly to a Collection Deposit Account
or a Cash Concentration Account; provided that Credit Card Payments shall be
made directly to the Cash Concentration Account.

 

(b)           In the event that a Grantor directly receives any Daily Receipts,
notwithstanding the arrangements for payment directly into the Collection
Deposit Accounts pursuant to Section 5.02, such remittances shall be held for
the benefit of the Collateral Agent and the Secured Parties and shall be
segregated from other funds of such Grantor, subject to the Security Interest
granted hereby, and such Grantor shall cause such remittances and payments to be
deposited into a Collection Deposit Account or a Cash Concentration Account, as
applicable, as soon as practicable after such Grantor’s receipt thereof.

 

(c)           Without the prior written consent of the Collateral Agent, no
Grantor shall, under any circumstances whatsoever, change the general
instructions given to Account Debtors and other Persons obligated to make
payments with respect to the Accounts Receivable or Inventory regarding the
deposit of payments with respect to the Accounts Receivable or Inventory in a
Collection Deposit Account or a Cash Concentration Account, as applicable. Each
Grantor shall, and the Collateral Agent hereby authorizes each Grantor to,
enforce and collect all amounts owing with respect to the Accounts Receivable or
Inventory for the benefit and on behalf of the Collateral Agent and the other
Secured Parties; provided, however, that such privilege may at the option of the
Collateral Agent be terminated upon the occurrence and during the continuance of
an Event of Default.

 

ARTICLE VI

 

Power of Attorney

 

SECTION 6.01.      Each Grantor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Grantor’s true and lawful agent and attorney-in-fact,
and in such capacity the Collateral Agent shall have the right, with power of
substitution for each Grantor and in each Grantor’s name or otherwise, for the
use and benefit of the Collateral Agent and the Secured Parties, upon the
occurrence and during the continuance of an Event of Default (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof; (b) to demand, collect, receive payment of,

 

19

--------------------------------------------------------------------------------


 

give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to send verifications of Accounts
Receivable to any Account Debtor; (e) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; (g) to notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Collateral Agent; and (h) to
use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral, and to do all other acts and
things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided, however, that nothing herein contained
shall be construed as requiring or obligating the Collateral Agent or any
Secured Party to make any commitment or to make any inquiry as to the nature or
sufficiency of any payment received by the Collateral Agent or any Secured
Party, or to present or file any claim or notice, or to take any action with
respect to the Collateral or any part thereof or the moneys due or to become due
in respect thereof or any property covered thereby, and no action taken or
omitted to be taken by the Collateral Agent or any Secured Party with respect to
the Collateral or any part thereof shall give rise to any defense, counterclaim
or offset in favor of any Grantor or (unless such action is the result of gross
negligence or willful misconduct) to any claim or action against the Collateral
Agent or any Secured Party. It is understood and agreed that the appointment of
the Collateral Agent as the agent and attorney-in-fact of the Grantors for the
purposes set forth above is coupled with an interest and is irrevocable. The
provisions of this Section shall in no event relieve any Grantor of any of its
obligations hereunder or under any other Loan Document with respect to the
Collateral or any part thereof or impose any obligation on the Collateral Agent
or any Secured Party to proceed in any particular manner with respect to the
Collateral or any part thereof, or in any way limit the exercise by the
Collateral Agent or any Secured Party of any other or further right which it may
have on the date of this Agreement or hereafter, whether hereunder, under any
other Loan Document, by law or otherwise.

 

Notwithstanding anything in this Article VI to the contrary, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Article VI unless it does so in accordance with, and to the
extent consistent with, the Intercreditor Agreement.

 

ARTICLE VII

 

Remedies

 

SECTION 7.01.      Remedies upon Default. In accordance with, and to the extent
consistent with, the terms of the Intercreditor Agreement, upon the occurrence
and during the continuance of an Event of Default, each Grantor agrees to
deliver each item of Collateral to the Collateral Agent on demand, and it is
agreed that the Collateral Agent shall have the right to take any of or all the
following actions at the same or different times: (a) with respect to any
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Collateral by the applicable Grantors to the Collateral Agent, or to license or
sublicense, whether general, special or

 

20

--------------------------------------------------------------------------------


 

otherwise, and whether on an exclusive or nonexclusive basis, any such
Collateral throughout the world on such terms and conditions and in such manner
as the Collateral Agent shall determine (other than in violation of any
then-existing licensing or contractual arrangements to the extent that waivers
cannot be obtained), and (b) with or without legal process and with or without
prior notice or demand for performance, to take possession of the Collateral and
without liability for trespass to enter any premises where the Collateral may be
located for the purpose of taking possession of or removing the Collateral and,
generally, to exercise any and all rights afforded to a secured party under the
PPSA and any other applicable statute, or otherwise available to the Collateral
Agent at law or in equity. Without limiting the generality of the foregoing, in
accordance with, and to the extent consistent with, the terms of the
Intercreditor Agreement, each Grantor agrees that the Collateral Agent shall
have the right, subject to the mandatory requirements of applicable law, to sell
or otherwise dispose of all or any part of the Collateral, at public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Collateral Agent shall deem appropriate.
The Collateral Agent shall be authorized at any such sale (if it deems it
advisable to do so) to restrict the prospective bidders or purchasers to persons
who will represent and agree that they are purchasing the Collateral for their
own account for investment and not with a view to the distribution or sale
thereof, and upon consummation of any such sale the Collateral Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold. Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

 

The Collateral Agent shall give the Grantors such prior written notice of the
Collateral Agent’s intention to make any sale of Collateral as may be required
by the PPSA or other applicable law. Such notice, in the case of a public sale,
shall state the time and place for such sale and, in the case of a sale at a
broker’s board or on a securities exchange, shall state the board or exchange at
which such sale is to be made and the day on which the Collateral, or portion
thereof, will first be offered for sale at such board or exchange. Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the Collateral Agent may fix and state in the
notice (if any) of such sale. At any such sale, the Collateral, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine. The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case any sale of all or any
part of the Collateral is made on credit or for future delivery, the Collateral
so sold may be retained by the Collateral Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Collateral Agent shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. At any public (or, to the extent permitted
by law, private) sale made pursuant to this Section, any Secured Party may bid
for or purchase, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and

 

21

--------------------------------------------------------------------------------


 

released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to such Secured Party from any Grantor as a credit against the
purchase price, and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Grantor therefor. For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Obligations paid in full. As an alternative to exercising
the power of sale herein conferred upon it, in accordance with, and to the
extent consistent with, the terms of the Intercreditor Agreement, the Collateral
Agent may (i) proceed by a suit or suits at law or in equity to foreclose this
Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver or (ii) appoint by
instrument in writing one or more Receivers of any Grantor or any or all of the
Collateral with such rights, powers and authority (including any or all of the
rights, powers and authority of the Collateral Agent under this Agreement) as
may be provided for in the instrument of appointment or any supplemental
instrument, and remove and replace any such Receiver from time to time to the
extent permitted by applicable law. Any Receiver appointed by the Collateral
Agent will (for purposes relating to responsibility for the Receiver’s acts or
omissions) be considered to be the agent of such Grantor and not of the
Collateral Agent.

 

SECTION 7.02.      Standstill and Enforcement Rights of the Domestic B Agent and
the Domestic B Lenders. Notwithstanding any rights or remedies available to the
Secured Parties, under any of the Loan Documents, applicable law or otherwise,
prior to the Maturity Date, the Domestic B Agent and the Domestic B Lenders
shall not exercise any Lien Enforcement Action with respect to any Collateral or
exercise any remedies with respect thereto (including, by setoff or notification
of account debtors) or commence any legal proceedings against or with respect to
any Collateral to facilitate a Lien Enforcement Action; provided, that (i) if
the Domestic B Agent determines in its commercially reasonable judgment that
Exigent Circumstances exist with respect to the Obligations owing to the
Domestic B Lenders or the Collateral, the Domestic B Agent may instruct the
Collateral Agent to take any action to enforce its Liens on the Collateral, or
(ii) absent the existence of any Exigent Circumstances, upon the occurrence of
an Event of Default under the Credit Agreement (A) the Domestic B Agent may
instruct the Administrative Agent to accelerate (to the extent not already due)
all indebtedness of the Borrowers thereunder and (B) commencing 120 days after
the receipt by the Administrative Agent of the demand to so accelerate (or the
earlier acceleration of the Loans), the Domestic B Agent may instruct the
Collateral Agent to take any action to enforce its Liens on the Collateral, but
in any such case, the Domestic B Agent may only make such demand to the
Collateral Agent if the Collateral Agent is not itself diligently pursuing in
good faith the exercise of its enforcement rights or remedies against, or
diligently in good faith attempting to vacate any stay or enforcement of its
Lien on such Collateral. Nothing contained in this Section 7.02 shall restrict
the Domestic B Agent from engaging consultants and performing audits,
examinations, and appraisals of the Collateral in advance of taking any Lien
Enforcement Action.

 

22

--------------------------------------------------------------------------------


 

SECTION 7.03.      Grant of License to Use Intellectual Property. In accordance
with, and to the extent consistent with, the terms of the Intercreditor
Agreement, for the purpose of enabling the Collateral Agent to exercise rights
and remedies under this Article at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to the Collateral Agent an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to the Grantors)
to the extent that such license does not violate any then existing licensing
arrangements (to the extent that waivers cannot be obtained) to use, license or
sub-license any of the Collateral consisting of Intellectual Property now owned
or hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof and sufficient rights of
quality control in favor of Grantor to avoid the invalidation of the Trademarks
subject to the license. The use of such license by the Collateral Agent shall be
exercised, at the option of the Collateral Agent, upon the occurrence and during
the continuation of an Event of Default; provided that any license, sub-license
or other transaction entered into by the Collateral Agent in accordance herewith
shall be binding upon the Grantors notwithstanding any subsequent cure of an
Event of Default.

 

ARTICLE VIII

 

Miscellaneous

 

SECTION 8.01.      Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.01 of the Credit Agreement. All communications and
notices hereunder to any Grantor shall be given to it at its address or telecopy
number set forth on Schedule I, with a copy to the Parent Borrower.

 

SECTION 8.02.      Security Interest Absolute. All rights of the Collateral
Agent hereunder, the Security Interest and all obligations of the Grantors
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Credit Agreement, any other Loan Document or any other agreement or instrument,
(c) any exchange, release or non-perfection of any Lien on other collateral, or
any release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations, or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.

 

SECTION 8.03.      Survival of Agreement. All covenants, agreements,
representations and warranties made by any Grantor herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Secured Parties and shall survive the making by the Lenders of the Loans, and
the execution and delivery to the Lenders of any notes evidencing such Loans,
regardless of any

 

23

--------------------------------------------------------------------------------


 

investigation made by the Lenders or on their behalf, and shall continue in full
force and effect until this Agreement shall terminate.

 

SECTION 8.04.      Binding Effect; Several Agreement. This Agreement shall
become effective as to any Grantor when a counterpart hereof executed on behalf
of such Grantor shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Grantor and the Collateral Agent and
their respective successors and assigns, and shall inure to the benefit of such
Grantor, the Collateral Agent and the other Secured Parties and their respective
successors and assigns, except that no Grantor shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Credit Agreement. This Agreement
shall be construed as a separate agreement with respect to each Grantor and may
be amended, modified, supplemented, waived or released with respect to any
Grantor without the approval of any other Grantor and without affecting the
obligations of any other Grantor hereunder.

 

SECTION 8.05.      Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Grantor or the Collateral Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.

 

SECTION 8.06.      Collateral Agent’s Expenses; Indemnification. In accordance
with, and to the extent consistent with, the terms of the Intercreditor
Agreement, (a) each Grantor jointly and severally agrees to pay upon demand to
the Collateral Agent the amount of any and all reasonable expenses, including
the reasonable fees, disbursements and other charges of its counsel and of any
experts or agents, which the Collateral Agent may incur in connection with (i)
the administration of this Agreement, (ii) the custody or preservation of, or
the sale of, collection from or other realization upon any of the Collateral,
(iii) the exercise, enforcement or protection of any of the rights of the
Collateral Agent hereunder or (iv) the failure of any Grantor to perform or
observe any of the provisions hereof.

 

(b)           Without limitation of its indemnification obligations under the
other Loan Documents, each Grantor jointly and severally agrees to indemnify the
Collateral Agent and the other Indemnitees against, and hold each of them
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable fees, disbursements and other charges of counsel,
incurred by or asserted against any of them arising out of, in any way connected
with, or as a result of, the execution, delivery or performance of this
Agreement or any claim, litigation, investigation or proceeding relating hereto
or to the Collateral, whether or not any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses have resulted
from the gross negligence or willful misconduct of such Indemnitee.

 

(c)           Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 8.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or

 

24

--------------------------------------------------------------------------------


 

any other Loan Document, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Collateral Agent or any Lender. All
amounts due under this Section 8.06 shall be payable on written demand therefor.

 

SECTION 8.07.      GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE PROVINCE OF ONTARIO AND THE
FEDERAL LAWS OF CANADA APPLICABLE THEREIN.

 

SECTION 8.08.      Waivers; Amendment. (a) No failure or delay of the Collateral
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent hereunder and of
the Collateral Agent, the Issuing Bank, the Administrative Agent, the other
Agents and the Lenders under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provisions of this Agreement or any other Loan Document or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on any Grantor in any case shall entitle such
Grantor or any other Grantor to any other or further notice or demand in similar
or other circumstances.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except (i) pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and the Grantor or Grantors with respect to
which such waiver, amendment or modification is to apply, subject to (A) any
consent required in accordance with Section 10.02 of the Credit Agreement and
(B) to the limitations in the Intercreditor Agreement or (ii) as provided in the
Intercreditor Agreement.

 

SECTION 8.09.      WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.09.

 

25

--------------------------------------------------------------------------------


 

SECTION 8.10.      Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 8.11.      Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract (subject to Section 8.04), and
shall become effective as provided in Section 8.04. Delivery of an executed
signature page to this Agreement by facsimile transmission or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof,

 

SECTION 8.12.      Headings. Article and Section headings used herein are for
the purpose of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

SECTION 8.13.      Jurisdiction; Consent to Service of Process. (a) Each Grantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any Ontario court or federal court of Canada
sitting in such province, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Ontario court or,
to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Collateral Agent, the Administrative Agent, the Issuing Bank or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against any Grantor or its properties in
the courts of any jurisdiction.

 

(b)           Each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any Ontario court or federal
court of Canada sitting in such province. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 8.14.      Termination. (a) This Agreement and the Security Interest
shall continue in effect (notwithstanding the fact that from time to time there
may be no Obligations

 

26

--------------------------------------------------------------------------------


 

outstanding) until (i) the Credit Agreement has terminated pursuant to its
express terms and (ii) all of the Obligations (other than contingent obligations
for which no claim has been made) have been indefeasibly paid and performed in
full (or with respect to any outstanding Letters of Credit, a cash deposit has
been delivered to the Administrative Agent as required by the Credit Agreement)
and no commitments of the Agents or the Lenders which would give rise to any
Obligations are outstanding. Upon payment in full in cash of the outstanding
Obligations and the expiration or termination of the Commitments, the security
interest granted hereby shall terminate and all rights to the Collateral shall
revert to the Grantors or any other Person entitled thereto. Upon such
termination, the Administrative Agent will authorize the filing of appropriate
UCC termination statements to terminate such security interests and shall, at
the expense of the Grantors, execute and deliver to such Grantor such documents
as such Grantor shall reasonably request to evidence the termination of such
security interests or the release of such Collateral, as applicable.

 

(b)           A Grantor shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Grantor shall be
automatically released in the event that all the capital stock of such Grantor
shall be sold, transferred or otherwise disposed of to a Person that is not an
Affiliate of the Parent Borrower in accordance with the terms of the Credit
Agreement; provided that the Required Lenders shall have consented to such sale,
transfer or other disposition (to the extent required by the Credit Agreement)
and the terms of such consent did not provide otherwise.

 

(c)           Upon any sale or other transfer by any Grantor of any Collateral
that is permitted under the Credit Agreement, provided that the Required Lenders
shall have consented to such transaction (to the extent required by the Credit
Agreement) and the terms of such consent did not provide otherwise, or upon the
effectiveness of any written consent to the release of the security interest
granted hereby in any Collateral pursuant to Section 10.02 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.

 

(d)           If any of the 2004 Notes First Lien Collateral (as defined in the
Intercreditor Agreement) shall become subject to the release provisions set
forth in Section 5.l(c) of the Intercreditor Agreement, such Collateral shall be
automatically released from the Security Interest to the extent provided in
Section 5.1 (c) of the Intercreditor Agreement.

 

(e)           In connection with any termination or release pursuant to
paragraph (a), (b), (c) or (d) above, the Collateral Agent shall execute and
deliver to the Grantors, at the Grantors’ expense, all Personal Property
Security Act financing change statements and similar documents which the Grantor
shall reasonably request to evidence such termination or release. Any execution
and delivery of termination statements or release documents pursuant to this
Section 8.14 shall be without recourse to or warranty by the Collateral Agent.

 

SECTION 8.15.      Additional Grantors. Upon execution and delivery by the
Collateral Agent and a Subsidiary organized under the laws of Canada or any
province thereof of an instrument in the form of Annex 2, such Subsidiary shall
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of any such instrument shall not
require the consent of any Grantor hereunder. The rights and

 

27

--------------------------------------------------------------------------------


 

obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.

 

SECTION 8.16.      Subject to Intercreditor Agreement. Notwithstanding anything
herein to the contrary, the Lien and security interest granted to the Collateral
Agent pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern.

 

SECTION 8.17.      2004 Indenture. The Collateral Agent acknowledges and agrees,
on behalf of itself and the Secured Parties, that, any provision of this
Agreement to the contrary notwithstanding, until the 2004 Notes First Lien
Transition Date (as defined in the Intercreditor Agreement), the Grantors shall
not be required to act or refrain from acting with respect to any 2004 Notes
First Lien Collateral on which the 2004 Trustee (as defined in the Intercreditor
Agreement) has a Lien superior in priority to the Collateral Agent’s Lien
thereon in any manner that would result in a default under the terms and
provisions of the 2004 Indenture (as defined in the Intercreditor Agreement).

 

SECTION 8.18.      Reaffirmation of Grantor Obligations. This Agreement
constitutes an amendment and restatement of the Prior Canadian Security
Agreement. Each of the parties hereto acknowledges and agrees that the
Obligations represent, among other things, the amendment, restatement, renewal,
extension, consolidation and modification of the obligations of Grantors under
the Prior Canadian Security Agreement. Each of the parties hereto further
acknowledges and agrees that this Agreement supercedes and replaces the Prior
Canadian Security Agreement but does not extinguish the obligations thereunder
and that by entering into and performing its obligations hereunder, this
transaction shall not constitute a novation. Each of the parties hereto further
acknowledges and agrees that the security interests granted to the Prior
Administrative Agent for the benefit of itself and the parties entitled to
benefits of the Prior Canadian Security Agreement (including, without
limitation, each Lender, the Issuing Bank or any Agent party to the Prior Credit
Agreement, and their respective successors and assigns) shall remain outstanding
and in full force and effect in accordance with the terms hereof and the other
Loan Documents and shall continue to secure the Obligations without interruption
or impairment of any kind and all such security interests are hereby ratified,
confirmed and continued.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

GRANTOR:

UNIPLAST INDUSTRIES CO.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PLIANT CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PLIANT PACKAGING OF CANADA,
LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PLIANT SOLUTIONS CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

AMANDED AND RESTATED CANADIAN SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

COLLATERAL AGENT:

GENERAL ELECTRIC CAPITAL

 

CORPORATION, as Collateral Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

30

--------------------------------------------------------------------------------


 

Schedule I to the

Amended and Restated Canadian Security Agreement

 

GRANTORS

 

Grantor

 

Address for Notices

 

Fascimile

Uniplast Industries Co.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule I

 

PLIANT CORPORATION

 

Copyright Schedule

 

Owner

 

Class

 

Registration
No.

 

Registration
Date

 

Title

Pliant Corporation

 

Textual Works;

 

TX1955822

 

11/14/86

 

Baby Talk Magazine

 

 

Serial

 

TX1973056

 

01/12/87

 

 

 

 

 

 

TX1975683

 

01/12/87

 

 

 

 

 

 

TX2010782

 

02/17/87

 

 

 

 

 

 

TX2011249

 

03/12/87

 

 

 

 

 

 

TX2057536

 

04/20/87

 

 

 

 

 

 

TX2065628

 

05/13/87

 

 

 

 

 

 

 

 

 

 

 

Pliant Corporation

 

Textual Works;

 

TX1856716

 

06/30/86

 

Baby Talk Magazine

 

 

Serial

 

TX1868011

 

07/14/86

 

 

 

 

 

 

TX1876984

 

08/11/86

 

 

 

 

 

 

TX1905997

 

09/12/86

 

 

 

 

 

 

TX1934224

 

10/15/86

 

 

 

 

 

 

 

 

 

 

 

Pliant Corporation

 

Textual Works;

 

TX1734654

 

01/13/86

 

Baby Talk Magazine

 

 

Serial

 

TX1738073

 

01/15/86

 

 

 

 

 

 

TX1756461

 

02/10/86

 

 

 

 

 

 

TX1780533

 

03/10/86

 

 

 

 

 

 

TX1791752

 

04/09/86

 

 

 

 

 

 

TX1817050

 

05/09/86

 

 

 

 

 

 

 

 

 

 

 

Pliant Corporation

 

Textual Works;

 

TX1586293

 

06/13/85

 

Baby Talk Magazine

 

 

Serial

 

TX1622145

 

07/1/2/85

 

 

 

 

 

 

TX1648083

 

08/15/85

 

 

 

 

 

 

TX1653848

 

09/13/85

 

 

 

 

 

 

TX1665954

 

10/15/85

 

 

 

 

 

 

TX1696919

 

11/13/85

 

 

 

 

 

 

 

 

 

 

 

Pliant Corporation

 

Textual Works;

 

TX1496139

 

11/13/84

 

Baby Talk Magazine

 

 

Serial

 

TX1495374

 

01/07/85

 

 

 

 

 

 

TX1501441

 

01/16/85

 

 

 

 

 

 

TX1534586

 

02/19/85

 

 

 

 

 

 

TX1527339

 

03/14/85

 

 

 

 

 

 

TX1551494

 

04/16/85

 

 

 

 

 

 

TX1576572

 

05/15/85

 

 

 

 

 

 

 

 

 

 

 

Pliant Corporation

 

Textual Works;

 

TX1348528

 

04/13/84

 

Baby Talk Magazine

 

 

Serial

 

TX1357671

 

05/18/84

 

 

 

 

 

 

TX1375646

 

06/11/84

 

 

 

 

 

 

TX1386984

 

07/20/84

 

 

 

 

 

 

TX1402858

 

08/17/84

 

 

 

 

 

 

TX1418414

 

09/19/84

 

 

 

 

 

 

TX1439293

 

10/18/84

 

 

 

--------------------------------------------------------------------------------


 

Owner

 

Class

 

Registration
No.

 

Registration
Date

 

Title

Pliant Corporation

 

Textual Works;

 

TX1264709

 

01/09/84

 

Baby Talk Magazine

 

 

Serial

 

TX1296824

 

01/20/84

 

 

 

 

 

 

TX1303476

 

02/13/84

 

 

 

 

 

 

TX1326550

 

03/09/84

 

 

 

 

 

 

 

 

 

 

 

Pliant Corporation

 

Textual Works;

 

TX1130295

 

05/11/83

 

Baby Talk Magazine

 

 

Serial

 

TX1140992

 

06/13/83

 

 

 

 

 

 

TX1174881

 

07/15/83

 

 

 

 

 

 

TX1187277

 

08/10/83

 

 

 

 

 

 

TX1201983

 

09/13/83

 

 

 

 

 

 

TX1224790

 

10/14/83

 

 

 

 

 

 

TX1225848

 

11/10/83

 

 

 

 

 

 

 

 

 

 

 

Pliant Corporation

 

Textual Works;

 

TX1047307

 

01/11/83

 

Baby Talk Magazine

 

 

Serial

 

TX1039787

 

01/18/83

 

 

 

 

 

 

TX1074944

 

02/14/83

 

 

 

 

 

 

TX1102124

 

03/14/83

 

 

 

 

 

 

TX1106931

 

04/11/83

 

 

 

 

 

 

 

 

 

 

 

Pliant Corporation

 

Textual Works;

 

TX957739

 

08/13/82

 

Baby Talk Magazine

 

 

Serial

 

TX973761

 

09/10/82

 

 

 

 

 

 

TX987608

 

10/15/82

 

 

 

 

 

 

TX1013760

 

11/12/82

 

 

 

 

 

 

 

 

 

 

 

Pliant Corporation

 

Textual Works;

 

TX829849

 

11/12/81

 

Baby Talk Magazine

 

 

Serial

 

TX874824

 

01/11/82

 

 

 

 

 

 

TX835262

 

01/08/82

 

 

 

 

 

 

TX847805

 

02/17/82

 

 

 

 

 

 

TX861244

 

03/08/82

 

 

 

 

 

 

TX888270

 

04/15/82

 

 

 

 

 

 

TX902491

 

05/17/82

 

 

 

 

 

 

TX918832

 

06/11/82

 

 

 

 

 

 

TX931179

 

07/15/82

 

 

 

 

 

 

 

 

 

 

 

Pliant Corporation

 

Textual Works;

 

TX731851

 

07/20/81

 

Baby Talk Magazine

 

 

Serial

 

TX753417

 

08/26/81

 

 

 

 

 

 

TX767946

 

09/15/81

 

 

 

 

 

 

TX778701

 

10/15/81

 

 

 

 

 

 

 

 

 

 

 

Pliant Corporation

 

Textual Works;

 

TX612739

 

01/12/81

 

Baby Talk Magazine

 

 

Seria1

 

TX631394

 

01/19/81

 

 

 

 

 

 

TX654634

 

02/13/81

 

 

 

 

 

 

TX660608

 

03/16/81

 

 

 

 

 

 

TX670310

 

04/13/81

 

 

 

 

 

 

TX693641

 

05/08/81

 

 

 

 

 

 

TX710446

 

06/16/81

 

 

 

 

 

 

 

 

 

 

 

Pliant Corporation

 

Textual Works;

 

TX504295

 

06/18/80

 

Baby Talk Magazine

 

 

Seria1

 

TX518209

 

07/14/80

 

 

 

 

 

 

TX567874

 

08/11/80

 

 

 

 

 

 

TX547801

 

09/18/80

 

 

 

--------------------------------------------------------------------------------


 

Owner

 

Class

 

Registration
No.

 

Registration
Date

 

Title

 

 

 

 

TX567921

 

10/20/80

 

 

 

 

 

 

TX580946

 

11/16/80

 

 

 

 

 

 

 

 

 

 

 

Pliant Corporation

 

Textual Works;

 

TX432159

 

11/19/79

 

Baby Talk Magazine

 

 

Seria1

 

TX428269

 

01/23/80

 

 

 

 

 

 

TX500727

 

02/01/80

 

 

 

 

 

 

TX418404

 

02/20/80

 

 

 

 

 

 

TX445514

 

03/20/80

 

 

 

 

 

 

TX459027

 

04/18/80

 

 

 

 

 

 

TX475133

 

05/19/80

 

 

 

 

 

 

 

 

 

 

 

Pliant Corporation

 

Textual Works;

 

TX376834

 

07/13/79

 

Baby Talk Magazine

 

 

Seria1

 

TX338496

 

08/15/79

 

 

 

 

 

 

TX335599

 

09/12/79

 

 

 

 

 

 

TX357434

 

10/23/79

 

 

 

 

 

 

 

 

 

 

 

Pliant Corporation

 

Textual Works;

 

TX221628

 

01/09/79

 

Baby Talk Magazine

 

 

Seria1

 

TX186383

 

01/18/79

 

 

 

 

 

 

TX201357

 

02/09/79

 

 

 

 

 

 

TX212384

 

03/09/79

 

 

 

 

 

 

TX233952

 

04/10/79

 

 

 

 

 

 

TX255044

 

05/21/79

 

 

 

 

 

 

TX277202

 

06/14/79

 

 

 

 

 

 

 

 

 

 

 

Pliant Corporation

 

Textual Works;Seria1

 

TX82466

 

06/15/78

 

Baby Talk Magazine

 

 

 

 

TX82412

 

07/31/78

 

 

 

 

 

 

TX84202

 

08/11/78

 

 

 

 

 

 

TX114262

 

09/22/78

 

 

 

 

 

 

TX124530

 

10/18/78

 

 

 

 

 

 

TX142502

 

11/13/78

 

 

 

 

 

 

 

 

 

 

 

Pliant Corporation

 

Textual Works;Seria1

 

TX6172

 

01/06/78

 

Baby Talk Magazine

 

 

 

 

TX10020

 

01/23/78

 

 

 

 

 

 

TX36893

 

02/16/78

 

 

 

 

 

 

TX28665

 

03/22/78

 

 

 

 

 

 

TX63343

 

04/14/78

 

 

 

 

 

 

TX47871

 

05/19/78

 

 

 

--------------------------------------------------------------------------------


 

Schedule III to the

Amended and Restated Canadian Security Agreement

 

LICENSES

 

NIL

 

--------------------------------------------------------------------------------


 

Schedule IV to the

Amended and Restated Canadian Security Agreement

 

PATENTS

 

NIL

 

--------------------------------------------------------------------------------


 

Schedule V to the

Amended and Restated Canadian Security Agreement

 

TRADEMARKS

 

CANADIAN TRADEMARKS

 

Trademark

 

Registered Owner

 

Registration Number

 

Expiration Date

UNIPLAST FILMS & Design

 

Uniplast Industries Co.

 

REGISTERED
April 16,2003 TMA579648

 

April 16, 20 18

 

 

 

 

 

 

 

AQUAWRAP

 

Uniplast Industries Co.

 

ABANDONED (SECTION 36)
(Registered May 4, 2000)

 

Abandoned (June 11,2002)

 

 

 

 

 

 

 

UNIPLAST

 

Uniplast Industries Co.

 

REGISTERED
May 10, 1998
TMA49 1 154

 

March 10,2013

 

 

 

 

 

 

 

BRYTEC

 

Uniplast Industries Co.

 

REGISTERED
March 2, 1990
TMA366337

 

March 2, 2005

 

--------------------------------------------------------------------------------


 

Annex 2 to the

Amended and Restated Canadian Security Agreement

 

SUPPLEMENT NO.          dated as of                     , 20        to the
Amended and Restated Canadian Security Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Domestic Security
Agreement”) dated as of November 21, 2005, each of the parties listed on the
signature pages thereto and those additional entities that thereafter become
parties thereto (each a “Grantor” and collectively, the “Grantors”) and GENERAL
ELECTRIC CAPITAL CORPORATION, as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined therein).

 

A             Reference is made to (a) the Amended and Restated Credit Agreement
dated as of November 21, 2005 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Parent Borrower, the
domestic subsidiary borrowers party thereto, the Canadian Subsidiary Borrower,
the lenders from time to time party thereto (the “Lenders”), Morgan Stanley
Senior Funding, Inc., as Domestic A Agent, General Electric Capital Corporation,
as Domestic A Agent and Administrative Agent, and the Collateral Agent, and (b)
the Amended and Restated Guarantee Agreement dated as of November 21, 2004 (as
amended, supplemented or otherwise modified from time to time, the “Guarantee
Agreement”), among, inter alia, the certain Grantors and the Collateral Agent.

 

B             Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Canadian Security
Agreement and the Credit Agreement.

 

C             The Grantors have entered into the Canadian Security Agreement in
order to induce the Lenders to make Loans and the Issuing Bank to issue Letters
of Credit. Section 8.15 of the Canadian Security Agreement provides that
additional Subsidiaries organized under the laws of Canada or any province
thereof may become Grantors under the Canadian Security Agreement by execution
and delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “New Grantor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Grantor under the Canadian
Security Agreement in order to induce the Lenders to make additional Loans and
the Issuing Bank to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.

 

Accordingly, the Collateral Agent and the New Grantor agree as follows:

 

SECTION 1.           In accordance with Section 8.15 of the Canadian Security
Agreement, the New Grantor by its signature below becomes a Grantor under the
Canadian Security Agreement with the same force and effect as if originally
named therein as a Grantor and the New Grantor hereby (a) agrees to all the
terms and provisions of the Canadian Security Agreement applicable to it as a
Grantor thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct on and as of
the date hereof. In furtherance of the foregoing, the New Grantor, as security
for the payment and performance in full of the Obligations (as defined in the
Canadian Security Agreement), does hereby create and grant to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties,

 

--------------------------------------------------------------------------------


 

their successors and assigns, a security interest in and lien on all of the New
Grantor’s right, title and interest in and to the Collateral (as defined in the
Canadian Security Agreement) of the New Grantor. Each reference to a “Grantor”
in the Canadian Security Agreement shall be deemed to include the New Grantor.
The Canadian Security Agreement is hereby incorporated herein by reference.

 

SECTION 2.           The New Grantor represents and warrants to the Collateral
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

 

SECTION 3.           This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Collateral
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Grantor and the Collateral Agent.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic transmission shall be effective as delivery of
a manually signed counterpart of this Supplement.

 

SECTION 4.           The New Grantor hereby represents and warrants that (a) set
forth on Schedule I attached hereto is a true and correct schedule of the
location of any and all Collateral of the New Grantor and (b) set forth under or
above its signature hereto, is the true and correct legal name of the New
Subsidiary, its jurisdiction of formation, its organizational identification
number (if any) and the location of the chief executive office of the New
Grantor.

 

SECTION 5.           Except as expressly supplemented hereby, the Canadian
Security Agreement shall remain in full force and effect.

 

SECTION 6.           THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF
CANADA APPLICABLE THEREIN.

 

SECTION 7.           In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Canadian Security Agreement shall not in any way be affected
or impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 8.           All communications and notices hereunder shall be in
writing and given as provided in Section 10.01 of the Credit Agreement. All
communications and notices hereunder to the New Grantor shall be given to it at
the address set forth under its signature below.

 

--------------------------------------------------------------------------------


 

SECTION 9.           The New Grantor agrees to reimburse the Collateral Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Collateral Agent.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Canadian Security Agreement as of the day and year first
above written.

 

 

[Name Of New Grantor],

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

Organizational I.D.:

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as the Collateral Agent,

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

Organizational ID:

 

--------------------------------------------------------------------------------


 

SCHEDULE I

to Supplement No.       to the

Amended and Restated Canadian Security Agreement

 

LOCATION OF COLLATERAL

 

Description

 

Location

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------